Citation Nr: 0909142	
Decision Date: 03/11/09    Archive Date: 03/17/09

DOCKET NO.  99-08 520A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for a left 
knee condition prior to June 28, 2006, and to a rating higher 
than 20 percent from that date.

2.  Entitlement to service connection for peripheral 
neuropathy of the right leg, claimed as secondary to service-
connected diabetes mellitus.

3.  Entitlement to service connection for peripheral 
neuropathy of the left leg, claimed as secondary to service-
connected diabetes mellitus.

4.  Entitlement to service connection for coronary artery 
disease (CAD), claimed as secondary to service-connected 
diabetes mellitus.

5.  Entitlement to service connection for impotency, to 
include erectile dysfunction, claimed as secondary to 
service-connected diabetes mellitus.



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The veteran served on active duty from June 1970 to June 
1972.

These matters initially came before the Board of Veterans' 
Appeals (Board) from two rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York.

In October 1998, the RO denied the Veteran's claim for a 
rating higher than 10 percent for a left knee condition.

In June 2002, the RO, among other things, denied service 
connection for bilateral peripheral neuropathy of the legs, 
CAD, and impotency, each claimed as secondary to diabetes.  
After additional evidence was received, the RO confirmed and 
continued these denials in a March 2003 rating decision.

In February 2005, the Board remanded the claim for an 
increased for the left knee disability.  The Board also noted 
that the RO had not issued a statement of the case (SOC) as 
to the denials of service connection, even though the Veteran 
had timely disagreed with these determinations, and remanded 
these claims for issuance of a SOC.  Manlincon v. West, 12 
Vet. App. 238 (1999).

In its February 2005 remand, the Board observed that the 
Veteran's April 2003 claim for service connection for 
hypertension had not been adjudicated, and referred that 
matter to the RO for appropriate disposition.  As that claim 
has not yet been adjudicated, it is again referred to the 
agency of original jurisdiction (AOJ).

In an October 2006 rating decision, the Huntington, West 
Virginia RO increased the rating for the left knee disability 
from 10 to 20 percent, effective June 28, 2006.  A veteran is 
generally presumed to be seeking the maximum benefit allowed 
by law and regulation, and a claim remains in controversy 
where less than the maximum available benefit is awarded.  AB 
v. Brown, 6 Vet. App. 35 (1993).  Therefore, this matter 
remains on appeal to the Board.  Moreover, as the 20 percent 
evaluation was not made effective during the entire period on 
appeal, the Board will consider entitlement to a rating 
higher than 10 percent prior to June 28, 2006, and to a 
rating higher than 20 percent from that date.

In October 2006 the Huntington, West Virginia RO issued an 
SOC pertaining to the claims for service connection for 
bilateral peripheral neuropathy of the lower extremities, 
CAD, and impotency.  The Veteran did not file a substantive 
appeal as to these determinations; however, the appeals 
management center (AMC) certified these issues to the Board 
in its January 2009 certification of appeal (VA Form 8), 
notwithstanding the absence of a substantive appeal and 
instructions in the Board remand not to do so unless a 
substantive appeal was submitted.  Because the AMC took 
actions that lead the Veteran to believe that an appeal was 
perfected, these issues are before the Board, notwithstanding 
the absence of a substantive appeal.  Gonzales-Morales v. 
Principi, 16 Vet. App. 556, 557 (2003).

The Board received additional evidence from the Veteran in 
January 2009, without a waiver of initial RO consideration of 
this evidence, after the appeal had been certified to the 
Board.  This evidence consists of private medical records 
including December 2008 electromyography (EMG) examination 
and nerve conduction reports and January 2009 lumbosacral 
spine and brain MRI reports.  As none of this evidence 
relates to the Veteran's left knee or cardiovascular system, 
this evidence is not pertinent to the claims being decided 
herein, and a remand of these claims is therefore not 
required.  See 38 C.F.R. § 20.1304(c) (2008).
 
In February 2009, the Appeals Management Center (AMC) 
forwarded still more evidence and correspondence.  This 
pertained to issues not currently before the Board, or 
duplicated evidence already in the claims folders.

The issues of service connection for peripheral neuropathy of 
the right and left lower extremities and for impotency, to 
include erectile dysfunction, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the AMC, in Washington, DC.


FINDINGS OF FACT

1.  Prior to June 28, 2006, the veteran's left leg disability 
was manifested by X-ray evidence of arthritis with 
noncompensable limitation of flexion without limitation of 
extension, or any subluxation or instability.

2.  Since June 28, 2006, the veteran's left leg disability 
has been manifested by noncompensable limitation of flexion 
and extension with mild anterior instability of the left 
knee.

4.  The Veteran has not had CAD at any time during the appeal 
period.


CONCLUSIONS OF LAW

1. The criteria for a rating higher than 10 percent for a 
left knee condition prior to June 26, 2008 have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.7, 4.10, 4.21, 4.40, 4.45, 4.71a, Diagnostic Code 
5010-5060 (2008).

2.  The criteria for three separate 10 percent ratings; based 
on limitation of extension, limitation of flexion and 
instability; have been met since June 28, 2006.  38 U.S.C.A. 
§§ 1155, 5107(b); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 
4.21, 4.40, 4.45, 4.71a, Diagnostic Codes 5010, 5257, 5260, 
5261 (2008).

3.  The criteria for service connection for CAD have not been 
met.  38 U.S.C.A. § 1101, 1110, 1112, 5107(b) (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 3.310(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008) redefined VA's duty to assist the veteran 
in the development of a claim. VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim. Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

As to the claim for service connection for CAD, in a February 
2002 letter, the RO notified the Veteran of the evidence 
needed to substantiate this claim, including on a secondary 
basis.  In addition, a June 2006 letter as to all of the 
claims that the Board remanded in February 2005 satisfied the 
second and third elements of the duty to notify by 
delineating the evidence VA would assist him in obtaining and 
the evidence it was expected that he would provide.  
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); 
Charles v. Principi, 16 Vet. App. 370 (2002).  As to the 
claim for an increased rating for a left knee condition, 
March and November 2005 letters notified the Veteran of the 
evidence needed to substantiate this claim.  These letters 
also satisfied the second and third elements of the duty to 
notify by delineating the evidence VA would assist him 
in obtaining and the evidence it was expected that he would 
provide.  Id.

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim. 73 Fed. Reg. 23,353 (Apr. 30, 2008).  The March and 
November 2005 letters nonetheless told the veteran that he 
should submit any additional evidence that would substantiate 
his claim for an increased rating for his left knee 
condition.

The veteran has substantiated his status as a veteran.  He 
was notified of all remaining elements of the Dingess notice, 
including the disability-rating and effective-date elements 
of the claims in a June 2006 letter. 

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the veteran 
that, to substantiate a claim, the veteran must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).

Further, if the diagnostic code under which the veteran is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
veteran's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant. 
Additionally, the veteran must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Id.

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the veteran may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation -- e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Id.

The June 2006  letter told the veteran that evidence of 
worsening could substantiate the increased ratings claim as 
could evidence of the impact of the disability on employment.  
The letter also notified the veteran that medical or lay 
evidence could be submitted to substantiate his increased 
ratings claims and provided specific examples.  The letter 
stated that the veteran could submit letters from individuals 
who could describe the manner in which his disability had 
worsened.  

The June 2006 letter also explained that disability ratings 
are determined by applying VA's rating schedule under which 
the RO would assign a rating from 0 to 100 percent, and that 
it would consider evidence of the nature of the symptoms of 
the condition, their severity and duration, and their impact 
upon employment.

However, the Veteran was not provided with VCAA notice that 
he should substantiate his claims with evidence of the impact 
of the disabilities on daily life, or told that some of the 
rating criteria required specific measurements to 
substantiate entitlement to a higher rating, until this 
information was included in the November 2008 supplemental 
statement of the case (SSOC).  This information, appearing in 
the most recent SSOC, a post-decisional document, could not 
provide VCAA notice or cure any deficiencies in the VCAA 
notice that had previously been provided.

Any notice error will be presumed prejudicial unless VA can 
show that the error did not affect the essential fairness of 
the adjudication and persuade the Court that the purpose of 
the notice was not frustrated, for example by demonstrating 
"(1) that any defect was cured by actual knowledge on the 
part of the claimant, (2) that a reasonable person could be 
expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law." Sanders v. Nicholson, 487 F. 3d 881, 888-9 (Fed. Cir. 
2007); George-Harvey v. Nicholson, 21 Vet. App. 334-339 
(2007).

A procedural or substantive error is prejudicial when the 
error affects a substantial right that a statutory or 
regulatory provision was designed to protect.  See McDonough 
Power Equip. v. Greenwood, 464 U.S. 548, 553 (1984).  Such an 
error affects the essential fairness of the adjudication.  
Id.; see Parker v. Brown, 9 Vet. App. 476 (1996); see also 
Intercargo Ins. Co. v. United States, 83 F.3d 391 
(Fed.Cir.1996).  Accordingly, if the error does not affect 
the "essential fairness" of the adjudication by preventing 
his meaningful participation in the adjudication of the 
claim, then it is not prejudicial.  McDonough, supra, Overton 
v. Nicholson, 20 Vet. App. 427, 435-7 (2006).

In his May 1999 substantive appeal (VA Form 9), the Veteran 
wrote that the problems with his knee were so bad that it had 
caused him to walk differently.  He also reported the impact 
of his disabilities on daily life during some of the VA 
examinations.  He thereby demonstrated actual knowledge that 
the impact of his disabilities on his daily life was relevant 
to his increased rating claim and could help to substantiate 
this claim.

The veteran received notice of the rating criteria in the 
April 1999 SOC.  While such a post-decisional documents could 
not provide VCAA notice, it should have put him on notice as 
to what was required.  He had a meaningful opportunity to 
participate in the adjudication of his claims inasmuch as he 
had several years after he notice to submit evidence and 
argument.

Contrary to VCAA requirements, most of the VCAA-compliant 
notice in this case was provided after the initial 
adjudication of these claims.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The timing deficiency was cured 
by readjudication of the claim for service connection for CAD 
in the October 2006 SOC and the claim for an increased rating 
for a left knee condition in the October 2006 and November 
2008 SSOCs.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 
2007).

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the veteran's service treatment 
records, all of the identified post-service private and VA 
treatment records, and the records relating to the Veteran's 
retirement from the Post Office due to disability.  In 
addition, the veteran was afforded multiple examinations as 
to the severity of his left knee condition, as well as VA 
heart-related examinations.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The claims for an increased rating for a left 
knee condition and for service connection for CAD are thus 
ready to be considered on the merits.

Analysis

Increased Rating

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified. Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  As noted, the RO has 
granted a higher, 20 percent rating for the Veteran's left 
knee condition from June 28, 2006.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran injured his left knee in service and sustained a 
torn meniscus and anterior cruciate ligament.  He has since 
been diagnosed with left knee arthritis.  His left knee 
condition is rated under 38 C.F.R. § 4.71a, Diagnostic Codes 
(DCs) 5010-5260.  Under DC 5010, degenerative or traumatic 
arthritis substantiated by X-ray findings is rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When, however, the limitation of motion is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each major joint or group of 
minor joints affected by limitation of motion.

VA's General Counsel has held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under diagnostic Codes 5003 and 5257. VAOPGCPREC 23-97; 62 
Fed. Reg. 63,604 (1997). The General Counsel subsequently 
clarified that for a knee disability rated under DC 5257 to 
warrant a separate rating for arthritis based on X-ray 
findings and limitation of motion, limitation of motion under 
DC 5260 or DC 5261 need not be compensable but must at least 
meet the criteria for a zero-percent rating. A separate 
rating for arthritis could also be based on X-ray findings 
and painful motion under 38 C.F.R. § 4.59. VAOPGCPREC 9-98 
(1998).

VA's General Counsel has more recently held that separate 
ratings are also available for limitation of flexion and 
limitation of extension under Diagnostic Codes 5260 and 5261. 
VAOPGCPREC 9-2004 (2004).

For rating purposes, normal range of motion in a knee joint 
is from 0 to 140 degrees. 38 C.F.R. § 4.71, Plate II.

Under DC 5260, limitation of flexion of a leg warrants a 
noncompensable rating when flexion is limited to 60 degrees.  
A 10 percent rating is warranted if flexion is limited to 45 
degrees, and a 20 percent rating is warranted if flexion is 
limited to 30 degrees.  Flexion that is limited to 15 degrees 
warrants a 30 percent rating.

Under DC 5261, limitation of extension of a leg is 
noncompensable when extension is limited to 5 degrees.  It 
also warrants a 10 percent rating when it is limited to 10 
degrees, a 20 percent rating when it is limited to 15 
degrees, a 30 percent rating when limited to 20 degrees, a 40 
percent rating when limited to 30 degrees, and a 50 percent 
rating when limited to 45 degrees.

Under DC 5257, knee impairment with recurrent subluxation or 
lateral instability warrants a 10 percent rating if it is 
slight, a 20 percent rating if it is moderate, or a 30 
percent rating if it is severe.  

Under DC 5258, dislocated semi lunar cartilage, with frequent 
episodes of "locking," pain, and effusion into the joint will 
be rated 20 percent disabling.  Under DC 5259, removal of the 
semi lunar cartilage, if symptomatic, will be rated 10 
percent disabling.

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment. The Court 
has instructed that in applying these regulations VA should 
obtain examinations in which the examiner determined whether 
the disability was manifested by weakened movement, excess 
fatigability, incoordination, or pain. Such inquiry is not to 
be limited to muscles or nerves. These determinations are, if 
feasible, to be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, incoordination, or pain. DeLuca v. 
Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 
Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

The 10 percent rating prior to June 28, 2006 is based on X-
ray evidence of arthritis and noncompensable limitation of 
motion.  

The RO reported that it had provided the 20 percent rating on 
the basis of additional loss of function due to pain and lack 
of endurance pursuant to DeLuca.  The Veteran is not entitled 
to an increased rating prior to June 28, 2006 because there 
was no compensable limitation of flexion or any reported 
limitation of extension or instability of the left knee, even 
considering functional impairment due to the DeLuca factors, 
prior to this date. 

On the May 1998 VA examination, range of motion of the left 
knee was 0 to 130 degrees, and there was no instability of 
the left knee.  On the November 1999 VA examination, range of 
motion of the left knee was 0 to 134 degrees and no 
instability of the left knee.  The Veteran indicated that the 
pain in his knee "comes and goes," and there was no pain in 
the knee at the time of the examination.   On the February 
2001 VA examination, range of motion of the left knee was 0 
to 144 degrees, and there was no instability of the left 
knee.  Although the Veteran complained of pain, swelling, and 
locking, he did not indicate that there was instability, and 
there is no indication of additional functional limitation 
due to the DeLuca factors.  On the May 2003 VA general 
examination, the diagnosis included right and left knee 
arthritis, but the only abnormalities noted on examination 
were with regard to swelling and stiffness of the right knee.

The VA treatment notes contained similar findings.  For 
example, July 1999 VA outpatient treatment (VAOPT) notes 
indicated that that the knees were stable, with full range of 
motion.  August and September 1999 VAOPT notes indicated that 
there was bilateral knee crepitus and pain with a normal 
gait, a January 2002 VAOPT note indicated that there was full 
range of motion of all joints.

A September 2003 VAOPT note indicated that there was full 
range of motion and mild swelling but no edema of the left 
knee, a June 2004 VAOPT note indicated that range of motion 
of the left knee was 0 to 140 degrees, and complaints were 
noted regarding the right knee only.  April 2005 VAOPT notes 
indicated 0 to 140 degrees and swelling of the left knee.  

A June 2005 VAOPT note indicated that range of motion of the 
left knee was 0 to 140 degrees and there was pain.  A 
September 2005 VAOPT note indicated that the left knee was 
stable with range of motion of 0 to 140 degrees; and a 
February 2006 VAOPT note indicated that range of motion of 
the left knee was 0 to 160 degrees, and that it was stable 
with no crepitus.

Thus, prior to June 28, 2006, there was no compensable loss 
of flexion or extension of the left knee, and there was no 
indication that symptoms such as pain and swelling caused any 
significant limitation of function.

However, on the June 2006 VA examination, while range of 
motion of the left knee was from 0 to 140 degrees, there was 
mild anterior instability of the left knee, and 10 degrees of 
functional loss caused by pain and lack of endurance.  The 
examiner did not specify whether the loss was in extension, 
flexion or both.  An August 2006 VA surgical orthopedic note, 
however, reports that range of motion of the left knee was 5 
to 120, thus indicating that there was functional limitation 
in both extension and flexion.

Thus, the criteria for separate 10 percent ratings for 
noncompensable limitation of flexion and extension, and for 
mild instability were met.  DeLuca.  These ratings are 
warranted from the June 28, 2006 date of the VA examination.  
Higher ratings are not warranted from this date, however, 
because the limitation of motion caused by the DeLuca factors 
did not limit flexion or extension to a degree that were 
compensable under DC 5260 or 5261, and there was no 
indication that the instability was moderate, warranting a 20 
percent rating under DC 5257.  On the August 2006 evaluation, 
the knee was stable with mild effusion.  There are thus no 
symptoms since the June 2006 VA examination warranting higher 
ratings than those above.

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  The question of an extraschedular rating is a 
component of a claim for an increased rating.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may 
not assign an extraschedular rating in the first instance, it 
must specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of 
record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service- 
connected disability are inadequate. Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required. In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step-a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.

The discussion above reflects that the symptoms of the 
veteran's left knee condition are contemplated by the 
applicable rating criteria.  Thus, consideration of whether 
the veteran's disability picture exhibits other related 
factors such as those provided by the regulations as 
"governing norms" is not required.  The Board notes that the 
June 2006 VA examination report and other documents indicate 
that the Veteran retired from his Post office job due to a 
psychiatric disability and not to his left knee condition.

For the foregoing reasons, the claim for a rating higher than 
10 percent for a left knee condition prior to June 28, 2006, 
and to a rating higher than 20 percent from that date, is 
denied.  From June 28, 2006, a separate 10 percent rating is 
warranted for slight instability of the left knee.  As the 
preponderance of the evidence is against the claims to the 
extent that they have been denied, the benefit-of-the-doubt 
doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 
at 55-56.
 
Service Connection for CAD
 
Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 
253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage, 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999). Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post- 
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494- 
95 (lay person may provide eyewitness account of medical 
symptoms).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  
Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Additionally, for veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as cardiovascular 
renal disease, which could include CAD, are presumed to have 
been incurred in service if such manifested to a compensable 
degree within one year of separation from service. 38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

In his June 2001 claim, the Veteran indicated that he was 
claiming service connection for CAD and other disabilities as 
secondary to diabetes mellitus, for which he was subsequently 
granted service connection.

Service connection is also warranted for a disability that is 
proximately due to, or the result of, a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  The Court has held 
that service connection can be granted under 38 C.F.R. § 
3.310(a), for a disability that is aggravated by a service-
connected disability and that compensation can be paid for 
any additional impairment resulting from the service- 
connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).

VA has amended 38 C.F.R. § 3.310 to explicitly incorporate 
the holding in Allen, except that it will not concede 
aggravation unless a baseline for the claimed disability can 
be established prior to any aggravation.  38 C.F.R. § 
3.310(b). Because the evidence is against a finding of a 
current CAD-related disability; neither version of 38 C.F.R. 
§ 3.310(a) is more favorable to the Veteran.

Whether service connection is claimed on a direct, secondary, 
or presumptive basis, however, in the absence of proof of 
present disability there can be no valid claim. Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  See also Degmetich 
v. Brown, 104 F.3d 1328 (1997) (also interpreting 38 U.S.C. § 
1131 as requiring the existence of a present disability for 
VA compensation purposes).

To be present as a current disability, there must be evidence 
of the condition at some time during the appeals period.  
McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the 
requirement that there be a current disability is satisfied 
when the disability is shown at the time of the claim or 
during the pendency of the claim, even though the disability 
subsequently resolves).

The evidence reflects that the Veteran has not had CAD at any 
time during the pendency of the claim.  VAOPT notes such as 
those of May 2001, September 2001, April 2004, April 2005, 
June 2004, May 2005, indicate that examination of the heart 
was normal, with regular rate and rhythm, S1 and S2 without 
murmur, rub, or gallop.  Other VAOPT notes, such as that of 
October 2000, note CAD risk factors, such as family history, 
hypertension, and glucose intolerance, but do not contain a 
diagnosis of CAD.

In addition, the March 2002 VA examination report indicates 
that the Veteran had no known history of CAD, although he 
reported chest tightness always associated with emotional 
stress and anxiety.  On examination, vital signs were normal, 
and there was no evidence of heart failure on physical 
examination.  January 2002 chest X-rays were normal, and a 
March 2002 stress test summary indicated that functional 
capacity was fair, heart rate and blood pressure response to 
exercise was appropriate, with no chest pain, arrhythmias, or 
sinus tachycardia.  However, the overall impression was of a 
nondiagnostic stress test, because the test was terminated 
due to fatigue, resulting in a submaximum heart rate and 
baseline ST/T changes.

Similarly, on the May 2003 VA general medical examination, 
the chest was normal on inspection, palpation, and 
percussion.  There were no rales, rhonci, or wheezes.  
Cardiovascular examination showed that S-1 and S-2 were 
intact with no murmur and a regular pulse. The diagnoses 
included hypertension and hypercholesterolemia, but neither 
CAD nor a CAD-related disability.  See 61 Fed. Reg. 20440, 
20445 (May 7, 1996) (supplementary information preceding 
revisions to criteria for evaluating endocrine system 
indicates that hyperlipidemia, elevated triglycerides, and 
elevated cholesterol "are actually laboratory test results, 
and are not, in and of themselves, disabilities").

Moreover, although the Veteran indicated in June 2001that he 
was claiming service connection for CAD, he did not indicated 
that he was ever found to have this disability, and there is 
no finding of CAD in the record.   As a layperson, the 
Veteran is not competent to testify as to medical matters 
such as a diagnosis of CAD.  See Woehlaert v. Nicholson, 21 
Vet. App. 456, 462 (2007) (rheumatic fever is not a condition 
capable of lay diagnosis); Layno, 6 Vet. App. at 469 (lay 
testimony is not competent when it is testimony that the 
Veteran has a particular disease, such as bronchial asthma).

The weight of the evidence is, thus, against a finding that 
the Veteran has had CAD at any time during the appeals 
period.  A necessary element for establishing service 
connection-evidence of a current disability-has not been 
shown.

For the foregoing reasons, the preponderance of the evidence 
is against the claim for service connection for CAD.  The 
benefit-of-the-doubt rule is therefore not for application, 
and each claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. at 53.


ORDER

Entitlement to a rating higher than 10 percent prior to June 
28, 2006, for a left knee condition, and to a rating higher 
than 20 percent from that date, is denied.

Entitlement to three separate 10 percent ratings for a left 
knee condition based on limitation of extension, flexion and 
instability, effective June 28, 2006, is granted.

Entitlement to service connection for CAD, claimed as 
secondary to service-connected diabetes mellitus, is denied.


REMAND

As noted, the Veteran claims that he has bilateral peripheral 
neuropathy of the lower extremities and impotency secondary 
to his service-connected diabetes.
 
Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service or with a service-connected disability, and the 
record does not contain sufficient information to make a 
decision on the claim.  Locklear v. Nicholson, 20 Vet. App. 
410, 417-418 (2006) (citing 38 U.S.C.A. § 5103A(d)). The 
evidence of a link between current disability and service (or 
a service-connected disability) must be competent.  Wells v. 
Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003).  

The threshold for finding that the evidence "indicates" 
that there "may" be a link between a current disability and 
service (or a service-connected disability) is low. Locklear, 
20 Vet. App. at 418; McLendon v. Nicholson, 20 Vet. App. 79, 
83 (2006).  

The March 2002 VA examination report contains a diagnosis of 
bilateral peripheral neuropathy of the legs, and indicates 
that this disability "may be" related to the Veteran's in-
service knee injury.  Given the diagnosis of this disability 
and uncertainty as to its etiology, an examination is needed 
to obtain an opinion as to whether this disability is related 
to the Veteran's diabetes or to service.  Similarly, VA 
treatment records contain findings of erectile dysfunction 
and the prescription of Viagra.  The April 2002 VA 
genitourinary examination worksheet also notes the 
prescription of Viagra.  However, there is no medical opinion 
as to the etiology of the Veteran's erectile dysfunction.  
Given the possibility that the Veteran's erectile dysfunction 
is related to his diabetes, the Board finds that an 
examination is needed with regard to the etiology of the 
Veteran's erectile dysfunction as well.

The claims for service connection for peripheral neuropathy 
of the right and left lower extremities and for impotency, to 
include erectile dysfunction, are REMANDED for the following 
actions

1.  The veteran should be afforded a VA 
examination to determine whether current 
peripheral neuropathy of the either lower 
extremity is related to the service-
connected diabetes mellitus or to 
service.  The examiner should review the 
claims folder and note such review in the 
examination report or in an addendum.  
All indicated tests should be provided.  
The examiner should then provide an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
more) that current peripheral neuropathy 
of either lower extremity was caused or 
aggravated (made permanently worse) by 
service-connected diabetes mellitus, or 
is otherwise related to a disease or 
injury in service.

The examiner should provide a rationale 
for all opinions.

2.  The veteran should be afforded a VA 
examination to determine whether current 
erectile dysfunction is related to the 
service-connected diabetes mellitus.  The 
examiner should review the claims folder 
and note such review in the examination 
report or in an addendum.  All indicated 
tests should be provided.  The examiner 
should then provide an opinion as to 
whether it is at least as likely as not 
(50 percent probability or more) that 
current erectile dysfunction was caused 
or aggravated (made permanently worse) by 
service- connected diabetes mellitus, or 
is otherwise related to a disease or 
injury in service.

The examiner should provide a rationale 
for all opinions.

3.  If the benefits sought on appeal are 
not fully granted, the agency of original 
jurisdiction should issue a supplemental 
statement of the case before returning 
the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


